 342DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLadies'GarmentWorkers'Union,AFL-CIOandElsingManufacturingCo. Case16-CB-496October 31, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 8, 1970, Trial Examiner Martin S. Bennettissued his Decision in the above-entitled case, findingthat the Respondent had engaged in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter the Respondent andtheCharging Party filed exceptions to the TrialExaminer'sDecision and supporting briefs. TheGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent,International Ladies'Garment Workers'Union, AFL-CIO,itsofficers,agents, and representatives, shall take the action setforth in the Trial Examiner'sRecommended Order.1The Charging Party has excepted to the failure of the Trial Examinertomake a specific finding of violations by mass picketing. A review of therecord and the Trial Examiner's Decision indicates that the Respondentdid engage in mass picketing, which resulted in the blocking of ingress andegress to the plant. This conduct occurred on the morning of November 19,1969, when the vehicle of Bill Bunch was halted by a group of 40 pickets.Within a short period of time thereafter, several other vehicles weresimilarly halted. On the morning of December 1, 1969, this conduct wasagain repeated, when approximately 50 to 55 pickets halted several vehiclesattempting to enter the plant.We note that the Trial Examiner hasprovided a full remedy for such violations in his Recommended Order andNotice.2These findings and conclusions are based, in part, upon credibilitydeterminations of the Trial Examiner to which the Respondent hasexcepted. The Trial Examiner's credibility findings are not contrary to theclear preponderanceof all relevant evidence.Accordingly,we find no basisfor disturbing those findings.Standard Dry Wall Products, Inc.,91NLRB544, enfd. 188 F.2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeard at McAlester, Oklahoma, on February 2, 3, 4, 5, 23,and 24, 1970. The complaint, issued January 8, 1970, andbased upon a charge filed November 24, 1969, by ElsingManufacturing Co., herein the Employer, alleges thatRespondent Union, International Ladies' Garment Work-ers'Union,AFL-CIO, had engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.Briefshave been submitted by all parties. TheCharging Party has also asked that notice be taken that onApril 24, 1970, the United States District Court for theEastern District of Oklahoma in a Section 10(j) proceeding,enjoined the alleged conduct in essence litigated herein.The findings below are made solely upon the recordlitigated before me.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSElsingManufacturing Co. is an Oklahoma corporationoperating two plants in McAlester, Oklahoma, where it isengaged in the manufacture and sale of ladies' clothing.The Employer annually purchases and directly receivesgoods and materials from points outside the State ofOklahoma valued in excess of $50,000 and likewise sellsand ships products valued in excess of said amount directlyto points outside that State. I find that the operations of theEmployer affect commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIRLABORPRACTICESA.Introduction; the IssueA strike under the auspices of the Union was commencedby the Employer's previously unorganized employees onNovember 19, 1969, and is still current. Much of theactivity litigated herein took place at the plants, each ofwhich is approached by a driveway from the highway withofficialpicket lines established at these locations. Thecutting room plant is approached by a 20-foot wide gatesome 40 feet back from the highway. The entrance to themain plant is by a road which bridges a culvert as it leavesthe highway which is approximately 35 feet wide at thatpoint.At issue herein are a number of allegations includingpicket line violence, assaults upon nonstrikers, damage to186 NLRB No. 54 INTERNATIONAL LADIES' GARMENT WORKERS' UNION343vehicles of nonstrikers and related incidents. There is amarked conflict in the respective versions. The testimony ofthe witnesses for the General Counsel reflects aggravatedassaults and at times a Donnybrook. The version of thewitnesses for Respondent reflects a pastoral and serenescene with pickets set upon by nonstrikers.'Some incidents took place away from the picket line and,aswillappear,agency and union responsibility isestablished. A majority but not all of the incidents litigatedwill be set forth for, in my view, the evidence becomescumulative and the flavor is substantially established bythose detailed below.B.Agency and Union ResponsibilityMrs.Jerry Jackson is a full-time paid organizer forRespondent Union and was assigned to the stake prior toNovember 19, 1969. Eva Chambers has an identicalposition and commenced strike duty on November 20.Other organizers were on the scene and, as Chambersadmitted, there was usually more than one organizer onduty each day. John Curtis is also an organizer who was onthe scene daily, at least in the early days of the strike. GlenClay and Frank Pierce are respectively assistant directorand manager of the Union's local region and were in overallsupervision of the strike. Only Jackson and Chamberstestified herein. Jackson admitted that she supervised thepickets, explaining her duties as "just about anything thatpertained to the picket line." The inference is wellwarranted on this record that Chambers had equalauthority.A union meeting was held the night before the strike byClay and Jackson; I find that Organizer Curtis was alsopresent. Jackson denied that the subject of picket captainswas discussed.Gerald Sellers was a striker for 4 to 5 days, attended threeunion meetings and then returned to work. He testified, andI find, that the topic of picket captains was discussed at ameeting the following morning. He claimed that heattended a meeting at 9 a.m. on November 19, the first dayof the strike, at which they were addressed by Clay andOrganizer Curtis with Organizer Jackson not in attendanceon this occasion.He stated that Clay named four picket captains to be incharge of the pickets signing in for duty. He recalled onlythe names of Luella King and Bernice Pink; the latterfigures prominently in the incidents set forth below. WhileJackson, whose memory was not impressive herein, claimedat one point that Pink was not a captain, she admitted thatPink could have so functioned. And while it is claimed thatpicket captains were not named for 2 weeks, it wasconceded that Brenda Scherman was a picket captainsometime during the week commencing November 19.Jackson, although later backing away, admitted that it isthe duty of captains to keep records of those who serve onIIt is true that conduct by agents of the Employer was the subject of acomplaint in a CA case which was settled Certain of the incidents weredeveloped herein in an effort by Respondent to establish that theyprovoked counter measures by Respondent Union or the strikers Theincidents treated below were divorced in time from this other conduct.While it is understandable that one may return a punch, this is not the casehere because there is a distinct dichotomy in time and one type ofmisconduct as such does not warrant unrelated conduct of the typethe picket line and to make a record of any picket lineincident. It may be noted that pickets were paid $30 a weekstrike pay commencing the third week of the strike.Organizer Chambers deprecated the role of the captain,but initially admitted that captains write down and turn inreports of all picket line incidents. She admitted that acaptain is one "who knows the people needed to assume alittle responsibility." She initially also asserted that thecaptain recorded the names so that pickets could obtainstake pay and also had the duty to keep in touch with them.She later shaded this by claiming that the pickets wouldreceive the pay even if the captains failed to record theirnames.2The record discloses that Jackson was injured at thepicket line on November 19 and absent for about I weekthereafter. It also discloses that Union Organizer Curtis, asGerald Sellers uncontrovertedly testified, was present at thepicket line at the main plant every morning from November19 or 20 on until Sellers returned to work.I find that all picket lines were officially authorized andthat union organizers were regularly in attendance. Indeed,Organizer Jackson participated in incidents both at thepicket line and elsewhere. Responsibility of Respondent forthe conduct of Jackson and Chambers is clear, particularlyso in the absence of any disavowal thereof. While I do notrely on the factper sethatRespondent provided legalcounsel for strikers involved in incidents, the fact is that itknew thereof and repudiated none of it.As for the picket captains, I find their conductattributable to Respondent. Indeed Pink, as will appear,engaged in certain incidents in the presence of Jackson andother strikers without repudiation. While there is evidencethat strikers were told to conduct themselves peacefully, thefact that organizers acted otherwise along with picketcaptains was manifestly a demonstration to rank-and-fileemployees that nonpeaceful conduct was acceptable andeven desirable if necessary to accomplish strike objectives. Ifind that in all of the incidents set forth below unionresponsibility is established upon a preponderance of theevidence. SeeN.L.R.B. v. Teamsters, Chauffeurs,Helpersand Taxicab Drivers Local 327 [Hartmann Luggage Co.]419F.2d 1282 (C.A. 6) enfg. 173 NLRB No. 220;N.L.R.B. v.Suffolk County District Council of Carpenters,387 F.2d 170(C.A. 2)Teamsters Local 738 (Coca-Cola Bottling Co. ofLouisville),160 NLRB 1776;United Mine Workers District 2(Solar Fuel Co.),176 NLRB No. 178;Teamsters Local 115(E.J.Lavino and Co.),157NLRB 1637; andUnitedFurnitureWorkers of America AFL-CIO (JamestownSterling Corp.),139 NLRB 1279.C.Restraint and Coercion1.The Jewell Johnson incidentAt 7 a.m. on November 19, the first day of the strike,developed herein.2 Striker Ruby Eldridge testified,in anattempt to refute Sellers, that sheattended a union meeting on November 19 and that Clay did not namecaptainsHowever, the meeting she attended was in the evening and thetestimony of Sellers places the meeting at 9 a.m Eldridge also admittedthat the topic of captains had been discussed prior to the stake I thereforecredit Sellers herein 344DECISIONSOF NATIONALLABOR RELATIONS BOARDJewell Johnson started to drive her truck into the drivewayat the main plant. Pickets surrounded her car and shestopped in order to avoid striking them. Organizer Jacksoninvited her to join the strikers and Johnson declined.Jackson,in response,reached through the open windowand snatched the eye glasses Johnson was wearing. Johnsonrequested their return and Jackson turned to the strikersand asked if anyone had seen Johnson wear glasses.Johnson rejected Jackson's invitation to fight with thestrikers and was ultimately permitted to enter. At the end ofthe day, Johnson found the glasses in the rear of her pickuptruck.During the time the Johnson vehicle was forcibly stoppedby the pickets for approximately 10 minutes,3 the picketsbeat the car with signs and kicked it. Captain Bernice Pinkjerked the rear license plate down and both she and Jacksonkicked atit in an ostensibleeffort to break it off; otherpickets threw stones at the vehicle. I find that the snatchingof the glasses, halting the car, throwing of rocks, andbeating on the car, to say the least, constituted restraint andcoercion by the Union within the meaning of Section8(b)(1)(A) of the Act.42.The Blevins incidentA vehicle driven by Sonny Blevins, with his sister Janetand mother Rosella, as passengers, was next in line to enterbehind the Johnson vehicle on November 19. After that carwas permitted to enter, the pickets similarly nonpeacefuland in the presence of Jackson and Pink, turned theirattention to the Blevins vehicle. The car was promptlysurrounded, preventing entry without striking picketsstationed in front of the car. Striker Brenda Scherman slit aplastic rear window with a sharp instrument. The Blevinscar was stopped for approximately 10 minutes during whichtime the pickets, still in the presence of Jackson and Pink,beat upon, kicked the car and also threw rocks at it,inflicting dents therein. I find that the blocking of the car,beating on the car, throwing of rocks and slitting of the rearwindow constituted restraint and coercion.53.TheBillBunchincidentBill Bunch entered the plant without incident at 6:45 a.m.on November 19. Initially, his vehicle was surrounded by 40strikers, he rejected Jackson's offer to join the strikers andshe then directed the strikers to permit him to enter becausehe was a supervisor. At 8 or 8:30, he and PersonnelManagerWilliam SanMillan left on an errand in acompany truck and returned shortly thereafter.As they entered the driveway, Striker Alan Mitchell, inthe presence of other strikers, struck the windshield with apiece of lumber measuring I by 2 and approximately 3 feetin length. The stick shattered, although the windshield didnot. Jackson and Captain Pink were present. I find that thisassault constituted restraint and coercion .63 I find that if Johnson had proceeded she would haveinjured thepickets.ThisIequatewith forcibly stopping the vehicle. Indeed, thestrikingof pickets by a moving car was the subject of the CAcharge andwas reliedupon herein by Respondent Union.4These findings are based upon the mutually corroborativetestimonyof Johnson;Janet Blevins,a passengerin a car aboutto enter the plant;and that of her mother Rosella also a passenger in that car.4.The Ethel Effinger incidentAt approximately 9 a.m. on November 19, Bunch andSanMillan left the main plant and proceeded to the cuttingroom plant to pick up some fabric. They discovered that the20 foot wide gate was shut with a chain, not provided by theEmployer, looped through the center where the two halvesmet.According to the testimony of Bunch and SanMillan,which I credit, Bunch stopped the vehicle and SanMillangot out and started to remove the chain from the gate. As hedid so, Striker Ethel Effinger came to the gate and graspedhis arm in an effort to prevent this move by him. SanMillanshoved her aside and Effinger renewed her efforts.SanMillan ultimately pushed her aside, opened the gate andthe vehicle entered.Effinger testified that Jackson had authorized her topicket at this location. She admitted telling SanMillan thathe would not open the gate and contended that truckcontinued to advance and struck her.The simple answer is that Effinger admitted grabbing thearm of SanMillan at the center of the gate and I find thatshe attempted to interfere with the progress of the vehicleinto the plant.While Effinger had the right to picketpeacefully, she did not have the right to forciblyinterferewith the progress of the vehicle and she did precisely that.Effinger was in front of the car through her own volitionand deliberately placed herself in a position of peril.Assuming, on her version, which I do not credit, that shewas struck by the car, SanMillan was equally vulnerableherein, hardly a move that driver Bunch would undertake.I find that Bunch did not attempt to injure Effinger onthis occasion. Needless to say, the picket line is far removedfrom a tea party, but the fact is that Effinger took theinitiative here in an effort to interfere with the entry of thecompany vehicle. I find that this effort to prevent theopening of the gate constituted restraint and coercion.5.TheBernard and Smart incidentImmediately after the Blevins car was permitted to passinto the parking area, Production Manager Leon Bernardand a machinist, D. Smart, started to leave the premises in acompany van. They were compelled to stop because ofpickets in their path. The pickets opened the van door andCaptain Pink attempted, unsuccessfully, to pull Smart fromthe vehicle. I find that this assault constituted restraint andcoercion.?6.Nails in the drivewayDanny Hall, not an employee, frequently takes his wife toand from work with the Employer. He observed thefollowing conduct on an afternoon he placed between thestart of the strike, November 19, and December 4.Hall was passing the plant and, because of congestion,5Thisfinding is based upon the mutually corroborative testimony ofJanet and Rosella Blevins. Jackson, in essence,generally denied allviolence and Pink and Scherman did not testify.6Thisfinding is based upon the uncontroverted testimony of Bunch;Mitchell did not testify.rThis findingis predicated upon the uncontroverted testimony of JanetBlevins. INTERNATIONAL LADIES' GARMENT WORKERS' UNIONslowed down to a speed of approximately 5 miles per hourwhile on his way to a pickup spot to collect his wife. Thepicket line was operating and Organizer Chambers wasstanding near the open trunk of her car across the highwayfrom the picket line. As Hall testified, he saw Chambershanding roofingnailsto strikers who then proceeded to thepicket line.He withstood a searching cross-examinationand insisted he had seen nails.Similarly, Edith Barton testified that she was at the mainplant on December 10 and placed Organizer Chambers onthe scene. Barton was standing near the plant, awaiting aride home, and observed several pickets, including LindaBarlow,making a throwing motion in the direction of thedriveway.More specifically, she saw Barlow reach into apaper bag and make an underhand throwing motion alongthe driveway. She also saw Barlow pick up an object fromthe driveway and place it in front of the right rear wheel ofa departing vehicle which had been stopped at the picketline. She placed Organizer Chambers about 10 feet fromBarlow as this took place. The record elsewhere amplydemonstrates that considerablenailswere found in thedriveway and that many cars suffered flat tires.In addition,Rosella Blevins, shortly after 7 a.m. onNovember 26, observed striker Wanda Grey reach into herpocket and make a throwing motion in the direction of therearwheels of entering vehicles. She was not certainwhether Organizer Jackson was present but, as found, aunion representative was present on these occasions. Infact, Jackson returned to the picket line 5, 6, or 7 days afterNovember 19.Linda Barlow did not testify herein. Chambers deniedhanding out nails to any striker, although she admittedlyparked in the location where Hall placed her car. Sheclaimed that she transported in her car only matter such asfood and firewood for the strikers. She denied seeingBarlow scatter nails. Chambers claimed that she, Cham-bers, was a rock collector, that she and the girls would stoopdown to pick up interesting stones and that they collectedthem. Indeed, she produced at the hearing certain stonesdecoratively mounted on cardboard as reflecting what thegirls had picked up and were doing on these occasions.I do not credit this testimony by Chambers. Were this ageological or archeological search party, her version mighthave some credence. The simple answer is that the strikerswere interested in keeping nonstrikers away from the plant,that they made throwing motions in the direction of thedriveway, and that nails were found. Indeed, as will appearbelow, Organizer Jackson was personally involved in a nailincident. I find that Respondent Union scattered nails in aneffort to damage cars of nonstrikers, that this wassuccessful,and that this conduct constituted restraint andcoercion.7.Jackson and the nailsLate on the afternoon of November 28, two companyvehicles entered the driveway of the main plant. This wasnot a workday and no pickets were present at the time.William SanMillan, Bill Bunch, and Leon Bernard entered345in a truck and Elsing Jr. followed in a pickup truck.Noticing debris, boards, broken glass, and nails at the sideof the driveway, both vehicles stopped. The men picked upall this matter and placed it in the rear of the Elsing pickuptruck.As the task was completed, two cars with picketsarrived at the scene. Jackson jumped out, visibly agitated,and leaped into the rear of the pickup truck as SanMillantestified, shouting that this was "our personal property, youhave no right to it." She also addressed some choiceepithets at several of the nonstrikers. Jackson proceeded tothrow all of the material out of the truck in approximatelythe same area where the men had picked it up. This was inthe vision of the strikers and nonstrikers, including CaptainPink. It appears that the wood had been provided by theUnion ostensibly as firewood, although it had been used inthe striking of cars.Jackson admitted casting the nails in the direction ofSanMillan or Bernard, telling them that these were theEmployers' nails which the Employer had been putting "inour driveway." I find that Respondent Union threw thenailson the driveway on this occasion and that thisconstituted restraint and coercion of employees.88.The LindaShed incidentOn November 28, 1969, nonstriker Linda Shed and twoother girls, her cousins, visited a local variety store. Theother two were not employees and one of them, SusanBarlow, was 15 years old and a student.As they left their automobile, another car with fourwomen pulled up. The occupants were Organizer Jackson,StrikeCaptain Pink, and two female strikers. Jacksonattempted to talk to Shed and Shed replied that she was notinterested. Both groups entered the store. The Shed trio wasat the cosmetic section and Jackson again spoke to Shedwho repeated that she did not wish to talk to Jackson whoin turn responded that "When the Union comes in" Shedwould be "fired." As the Shed trio proceeded to thecheckout stand, Jackson started to bump and shove Shed.Jackson also challenged Shed to a fight and Shed declined.After leaving the store, Shed went directly to her car andbent over to insert the car key into the lock. At thismoment, Captain Pink approached her, shoved Shed awayfrom the car, tossed her down, and started pulling her hair.Pink was sitting on Shed's stomach and was also beatingher head against the pavement. This continued for some 2or 3 minutes and Shed in turn managed to get hold of Pink'shair. Jackson and the other two strikers stood by andobserved this. The two suggested to Jackson that they assistbut Jackson replied "No, leave them alone." Jackson didnot intervene at this point.A male customer of the store asked the Jacksonentourage to leave Shed alone and Jackson responded"leave them alone, it's none of your business." A femalebystander also attempted to persuade Jackson to stop theattack, similarly without success. Ultimately, Pink aban-doned the attack, apparently due to the efforts of the malebystander, and the Shed trio was able to leave. Photographs8This finding is based upon the mutually corroborative testimony ofSanMillan and Bernard and,in effect, was admittedby Jackson 346DECISIONSOF NATIONALLABOR RELATIONS BOARDtaken directly thereafter disclose that she was bruised aboutthe head.These findings are based upon the testimony of Barlow ascorroborated by Shed. Barlow impressed me most favora-bly as a witness. Although young and manifestly embar-rassed at being placed in the role of a witness, she gave aclear,lucid,and forthright version of the incident.Although Shed was, to say the least, in a disadvantageouspositionunderneath Pink, she corroborated Barlow'sversion in very substantial measure.Ruby Eldridge testified that she was in the Jacksongroup. Her testimony is silent as to any threats in the storeor any shoving. She claimed that Shed was unlocking hercar door and that Pink happened to pass by. Shedstraightened up, grabbed Pink's hair, and Pink returned thecompliment. Another female attempted to intervene andJackson told the female that she, Jackson, would take careof it. Jackson grasped Pink and a man helped Shed to herfeet.Ido not credit the testimony of Eldridge. It is manifestthat Shed consistently was trying to get away from theJackson group and had no difficulty with Pink. Indeed,prior to the strike, they had been close friends. It bordersupon the fanciful to place Shed, attempting to get into hercar and escape, as launching an attack upon Pink.I find that the shoving in the store, the threat of loss ofemployment in the event of unionization, and the physicalassault upon Shed in the parking lot in the presence ofemployees constituted restraint and coercion.9.The VancielincidentOn December 1, the misconduct of the Union went intohigh gear, as it were.9 Deputy Sheriffs James Garrison andJ.D. Roberson were on duty on this occasion and thefindings below are predicated upon their testimony. Theyimpressed me as objective witnesses who reported the factsas they saw them. Indeed, a perusal of the record reflectsthat they bent over backwards with respect to the strikers.As Garrison testified, at 7:15 a.m., there were 50 to 55strikers in the driveway of the entrance to the main plant asit leaves the highway. They parted from time to time topermit vehicles to enter. He observed Ollie Vanciel betweena stopped company van and a car. Roberson asked her toleave,Vanciel refused, and Roberson was attempting toremove Vanciel from in front of the vehicle to permit thatcar to enter. Vanciel, however, faced and placed her handsupon the front of the rear automobile which was attemptingto proceed very slowly into the plant.At this point, Organizer Jackson approached Robersonand grabbed him by the shoulder. In addition, CaptainPink grasped Roberson around the waist from the rear andlocked her legs around his. Roberson threatened Pink witharrest and Pink responded that she desired precisely that.Jackson and Roberson had a similar exchange. Vanciel didnot get out of the line of entry and I find that she couldhave done so had she desired.As Roberson testified, there was about 2 feet of spacebetween the two vehicles. Vanciel and BillieWhiteattempted to present a different version. Vanciel portrayedherself as attempting to get away from this area but beingunable to do so. I do not credit this because there is amplespecific and credited testimony to the contrary.For example, Jewel Williams was an occupant of the rearautomobile and testified how Vanciel was forcibly removedfrom the area on this occasion and how Captain Pinkattempted to break off a headlight on her vehicle. Thetestimony of her daughter, Gwen Williams, and that ofBrenda Young, both in the same vehicle and impressivewitnesses, discloses that during this incident Ellis Mitchellbanged on the windshield and rocked the car. Thetestimony of Young discloses also that Jackson had beenblocking the car in front of the stopped truck and wasforcibly removed despite her kicking, punching, andscratching of officers.I find that on this occasion by blocking the driveway,striking and damaging vehicles of nonstrikers, and byimpeding efforts to remove human road blocks from thescene,Respondent has engaged in conduct constitutingrestraint and coercion under the Act.10.Captain Pinkon December 1Shortly later, about 9:15, Deputy Sheriff Garrison wasalone on duty at the entrance to the main plant. As heuncontrovertedly testified, and I so find, a vehicle with twoladies,Brenda Nichols and Juanita Holden, attempted toenter the driveway. There were 15 to 20 strikers in the areaand 2 or 3 stood in the path of the car, preventing its entryunless the driver chose to run them down. Several malestrikers then began to rock the vehicle and, as Garrisonapproached, they desisted.A picket opened the driver's door and jerked the driverout of the car and onto the ground. Captain Pink thenopened the door on the passenger's side and began to strikethe passenger with her fist. The passenger fell to her left onher stomach and Pink proceeded to straddle her andcontinued to beat upon her head.10Garrison attempted to pull Pink from the vehicle andJackson grasped Garrison's arm and impeded his efforts.Garrison asked Jackson to get Pink out of the car.11Jackson, in turn, told Garrison to leave Pink alone.12Garrison worked his way around the left side of the carwhere Pink was pulling on the passenger's hair. He got Pinkout of the car with the assistance of Jackson who ultimatelytold Pink to get out of the vehicle. The passenger at no timestruck at Pink and, indeed, was in no position to do so.Several of the strikers grasped Garrison during this incidentand impeded his activity. I find that the rocking of thevehicle, the impeding of the officer who was endeavoring toprevent violence against nonstrikers, and the assault uponthe nonstrikers constituted restraint and coercion.9A state court injunction restricted the picketing activity on Decembereffort to prevent violence. Thisfurther reflects onhis objectivity and4.reliabilityas a witness against Respondent.10This, it may be noted,was similarto her offensive technique against11This also isconsistentwith Jackson'sconduct during the ShedShedseveraldays earlier.incident.11Garrison desired, as he testified, to keep the nonstrikers out in an INTERNATIONAL LADIES' GARMENT WORKERS' UNION34711.The Bessie Sam incidentAbout 1 hour later on December 1, Garrisonwas againsorely tried.A vehicle with job seekers Bessie and LolaSam, and another, entered the premises and then attemptedto leave. The pickets stood in its way and Garrison noticedthat they were beating and striking at the car. As hetestified,Jackson,wearing gloves, was beating at thewindow next to the driver. The glass broke and Jacksonthen worked it loose and dropped it along the side of theroad.He insisted that it was Jackson's blows, and hersalone, that caved in the window, although he conceded thatanother might have previously cracked it.As Bessie Sam put it, she and two others applied for workand then attempted to leave the premises. The picketsprevented her departure and rocks were thrown, crackingseveralwindows. At this point, a female I find to beJackson stopped her conversation with a policeman onduty, came over to the car, grabbed the driver's windowandjerked it out.I find that Jackson on this occasion further shattered awindow previously damaged by a rock and pulled it fromthe car. I further find that the assaults, rockthrowing anddamage inflicted on the vehicle in this manner constitutedrestraint and coercion.1312.The Evelyn Kerns incidentEvelyn Kerns was a striker on the picket line December 1.Organizer Jackson was on duty that afternoon andOrganizer Chambers was placed on the scene some minutesafter the incident.OfficerRoberson uncontrovertedlytestified, and I find, that Kerns had a wrench concealedbeneath her coat. As the respective automobiles withworkers passed by, she would remove the wrench and strikethe windshields, thus cracking them. Kerns, who did nottestify,was ultimately led away by officers. As nonstrikerLinda Mason drove out that afternoon, her rear windowwas shattered by other strikers on the picket line. I find thatthese attacks on vehicles of nonstrikers constituted restraintand coercion.13.Attack upon the Bunch carBillBunch wasassigned to drive nonstrikers to theirhomes from a common meeting place. Thus, on December1,he left with four passengers from the boys club inMcAlester in a company vehicle. He drove approximatelyone-half mileto the home of one of them, Sullivan, makingsome turns during the process, and noticed that a vehiclekept following him. He later ascertained that it was drivenby striker Glen Bramblett. Although Bunch had stopped atthe Sullivan home, he decided because of this not to dropher off. He started up and drove about a bit, but the carremained behind him.He then decided to drive to the Elsing farm which islocated 2 miles north of an intersection with a mayorhighway. He arrived at the highway and started north. This13The testimony of Ollie Vanciel,which I do not accept,in effect placesJackson in the role of a good samantantrying to removethe danglingwindow as it was about to fall out who then carved it to the side of theroad out ofthe way ofpickets. As I see it, a picket commenced the assaultwith arockand Jackson completed the task I find that Jackson inflictedisa divided road with a wide island, two lanes in eachdirection, and a level shoulder or service road on all sides.Bunch was in the right or slow lane and the Bramblettvehicle was still behind him. He decided to move to the leftor fast lane, turned on his left turn indicator, and movedover.As he arrived in this position, he heard a loudthumping noise on the left side of his vehicle. He looked tohis left and discovered that the Bramblettcar was passinghim, using the shoulder on the left to do so. Striker RitoLasano had his arm extended through the open right rearwindow and was banging on the Bunch car with a threequarter inch pipe some 30 inches long as they passed;Lasano did this approximately five or six times.The Bramblett car then took a position in front of Bunchand promptly slowed down to 8 or 10 miles per hour,forcing Bunch to do likewise to avoid a collision. This was a65 mile per hour zone at that hour. The Bramblett car thenspeeded up and, as they came to the Elsing ranch, Bunchturned in without further incident. As the Bramblett carpassed, Bunch did observe the occupants and they includedOrganizer Jackson and Captain Pink.Bramblett gave a rather fanciful version of the incident.He was in the vicinity of the boys club in McAlester at theend of the day, the identical spot where the Bunch vehiclehad started its trip. He denied following the Bunch car tothe Sullivan home. To the contrary, he had suggested toOrganizer Jackson that they drive to Eufaula, some 30 milesnorth, to persuade workers who lived in that town to jointheUnion. They decided to do so and he agreed thatLasano, Pink, and Jackson were in his car.They first came upon the Bunch vehicle before theyreached the highway intersection and followed it onto thehighway.14Bramblett claimed that he passed the Bunch car which inturn passed him. Bramblett attempted to pass again and, ashe did so, Bunch turned his car into the Bramblett car, hisbumper striking the right rear door of the Bramblett car.Bramblett described the injury to this door. This contactknocked the Bramblett car over onto the shoulder of theroad.I do not credit Bramblett herein. He admitted that he hadbeen behind the Bunch vehicle, which was slower than his,for some three or four miles. And the use of the pipe byLasano, who did not testify herein, was undemed. Indeed,Bramblett was uncertain just where Lasano was in thevehicle. And it certainly takes some time to open a windowand extend a pipe. Stated otherwise, this is moreconsistentwith premeditated action rather than a reflex action takenafter being struck by another car. And the trip some 30miles north to visit union supporters departing at theprecise time and from the identical spot where workersassemble to return home stretches one's credulity. And theynever did get to Eufaula. Indeed, as will appear below,union supporters worked over another female employee,Westmoreland, that same afternoon at the very locationfrom which they departed.Bramblett was reminded that he previously testified in athe major portion of the damage and did not operate in a humanitarianmanner on this occasion.14The principalroute toEufaula is the same highway which passes theElsing ranch. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDstate court proceeding that he was at the boys club in orderto take strikers to the union hall. He then, herein, testifiedthat they did go to the union hall later.I credit the testimony of Bunch and find that Respondentengaged in conduct violative of the Act by extensivefollowing of the Bunch vehicle, cutting around it on thehighway, impeding its progress, and by striking at it with apipe.14.TheWestmoreland incidentAs stated, the strikers worked overRosieWestmorelandin rather thorough fashion that afternoon of December 1.After work, Westmoreland was driven to the boys club areawhere she was to get her ride home. She was walking in thedirection of the transporting car, as Westmoreland testifiedand I so find, when striker Ima Eller, who did not testify,approached her.Westmoreland ignored some profanityfrom Eller, who then struck her several times in the rightshoulder stating that she, Eller, would "fix" her and thatWestmoreland would not work the next day. DeputySheriffGarrison intervened at this point and restrainedEller.Garrison directed Westmoreland to enter her car but, asshe endeavored to do so, striker Ima Jane Little struck herin the face and clawed at her. Little apparently was nomean antagonist because her blow spread Westmorelandbackward over the hood of the car. Little again availedherself of the opportunity to strike Westmoreland and clawher face and then restrained Westmoreland's hand.This opportunity was not lost upon Eller who returned tothe fray and beat upon Westmoreland, striking hershoulder, and clawing at her eyes. This onesided attacklasted some 5 to 10 minutes. Several other strikers availedthemselves of the opportunity to strikeWestmoreland,including Captain Pink. One of them, Captain Scherman,tookWestmoreland's purse but the deputy sheriff inter-vened and directed its return.It is to be noted that Organizer Jackson was not adisinterested onlooker. She was among a group of strikerswho observed this incident and she did not intervene.Indeed, as Westmoreland was bent backward over the hoodof the car, she noted that Jackson was observing the attack.Inaddition,Westmoreland observed Jackson in theimmediate area with strikers directly before the attack.Westmoreland was a deliberate although perhaps notoverarticulatewitness.An effort was made to controverther testimony by Donna Smith. Smith testified that therehad been an incident involving an obscene gesture made toher,Smith's,husband. Jackson was on the scene toinvestigate and Jackson then walked away. Smith testifiedthat she saw Westmoreland in the back seat of her carcrying, upset, and shaking her fist at the strikers. She lastsaw Jackson some 3 to 5 minutes before the incident.Itmay be noted that there was direct evidence, in theform of press photos, of this assault upon Westmoreland aswell as to identify her assailants. Westmoreland impressedme as an honest witness, although with limited communica-tion, and Smith's testimony in essence was evasive and notdirected to the issue. I find that by the assaults uponWestmorelandRespondent has engaged in conductconstituting restraint and coercion.15.ThePost Office incidentClaude Stark, newly hired byRespondent,was one of acrew that took some packages to the Post Office on theafternoon of December 1. Stark is 67 years of age, 5 feet 5inches in height,weighs 155 pounds and is manifestly notan athlete, although Jackson, in turn, is a short woman.Stark was in the van of a company truck which hadbacked up to the loading dock of the post office to unloadpackages when Jackson appeared on the scene. Jacksonhad pulled in with a car load of strikers and they were aboutthe van. There is evidence they had followed the van to thepost office.As Stark put it, Jackson cursed him and he warned heragainsta repetition. Jackson cursed him again andthreatened to whip him if he alighted from the vehicle;Stark did so. Jackson, a much younger person, kicked athim and he duly punched her; several blows wereexchanged. There is some indication that Stark may havestruck the first blow.The fight was broken up and Jackson then threw anaerosol paint can at Stark. Shortly after the scufflingstopped, Traffic Manager John Sullivan of the Employerwho was on the truck observed that the word "scab" hadbeen sprayed on both sides of the truck which had beenunmarked on its departure from the plant. He saw the canin Jackson's hand just prior to thetimeshe threw it at Stark.While an assault by a woman ona malemay underdesignated circumstances not be coercive,this is not thecase here. Jackson had an entourage with her and set onone who, in my observation, was far from a young athlete. Ifind that her implementation of the challenge to fight wascoercive as it reflected what might be done to others whodid not support the strike.I alsofind that Jackson sprayedthe company truck and that this damage of property wasequally coercive under the Act.16.Spraying of PaintLauraNance uncontrovertedly testified that on theafternoon of December 1 she was driving out of the plant.The cars were being stopped from time to time by theofficerdirecting traffic. She observed strikers sprayingpaint on the sides of the departing cars including her own.As noted, Jackson was on duty that afternoon. I find thatthis conduct constitutedrestraintand coercion.17.Nails on December 15On the morning of December 15, Sonny Blevins drove tothe cutting room gate accompanied by employee SteveSullivan.A picket captainwas onduty.When Sullivanalighted to open the gate, striker Christine Bramlett whohad been on the left side of the car walked around to theright side, removed something from her pocket, bent down,and placed it in front of the right rear tire.Sullivan testified that this was a nail driven through afruit jar lid (in order to achieve stability). Sullivan toldBlevins to stop and attempted to push the nail out of theway. At this point, Bramlett started kicking at the hands ofSullivan and he pushed her away. As Sullivan went for thenail a second time, Bramlett grasped his coat. INTERNATIONAL LADIES' GARMENT WORKERS' UNION349OllieVanciel assisted Bramlett in this restraint, bothwomen hitting at and kicking at Sullivan. After the carfinally went forward, Vanciel threw a rock at Sullivan. Ifind that Bramlett placed a nail in front of the tire of thevehicle driven by nonstrikers about to enter the plant, thatBramlett and Vanciel assaulted Sullivan in an effort toprevent his removing the nail, and that Vanciel threw a rockat him, all this constituting restraint and coercion under theAct.15IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondeemed necessary to effectuate the policies of the Act. TheBoard not yet having awarded damages to employees forlosses in acontext as this, a request by the Charging Partyfor such an award is not accepted.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.InternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.Elsing Manufacturing Co. is an employer within themeaning of Section 2(2) of the Act.3.By restraining and coercing employees of ElsingManufacturing Co. in the exercise of the rights guaranteedby Section 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that InternationalLadies' Garment Workers' Union, AFL-CIO, its officers,representatives, agents, successors and assigns, shall:1.Cease and desist from restraining or coercing theemployees of Elsing Manufacturing Co., or applicants foremployment, by engaging in mass picketing of plantentrances; by defacing company or employee vehicles, withpaint or otherwise; by preventing automobiles or personnelfrom entering the plant; by damaging property orautomobiles; by following or threatening physical violenceto employees of Elsing; by throwing or placingnails inentrances or driveways; and by attacking or inflictinginjury on employees or job applicants, or in any othermanner restraining or coercing them in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its offices and meeting hall, copies of thenotice attached hereto and marked "Appendix." 16 Copiesof said notice on forms provided by the Regional DirectorforRegion 16, after being duly signed by an officialrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof and maintained for aperiod of 60 consecutive days in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Mail to the Regional Director for Region 16, signedcopies of the aforementioned notice for posting by ElsingManufacturing Co., the latter willing, in places wherenotices to its employees are customarily posted. Copies ofsaid notice to be furnished by the Regional Director forRegion 16 shall, after signature by Respondent asindicated, be forthwith returned to the Regional Directorfor such posting.(c)Notify the RegionalDirector for Region 16, inwriting,within 20 days from the date of receipt of thisDecision, what steps it has taken to comply herewith.1715This finding is basedon the mutuallycorroborativetestimony ofSullivan,Blevins,andEllaMoms who observedthe incident.StrikerJosephineDavis, inbehalfof Respondent,had Sullivan knocking overBramlett as the latterbentover to adjust her shoe laces;this I do notaccept, as this washardly atime to tie shoe laces. Moreover, Davisconceded thatBramlett was stoopingovernear the right rear tire. I alsoreject the testimony of Vanciel thatSullivan initiated the assault.16 In the event no exceptions are filed as providedby Section 102.46 oftheRules andRegulations of the National Labor Relations Board, thefindings,conclusions,recommendations, and Recommended Order hereinshall, asprovidedin Section 102.48 of the Rules and Regulations, beadopted by the Board and becomeits findings,conclusions,and order, andallobjectionsthereto shallbe deemed waived for all purposesIn the eventthat the Board'sOrder is enforcedby a judgment of a United States Courtof Appeals, the wordsin the notice reading"Postedby Order of theNationalLaborRelationsBoard" shall bechanged to read"PostedPursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order of the National LaborRelations Board "17 In the event that thatRecommendedOrder is adopted by the Board,thisprovision shall bemodified to read:"Notifythe RegionalDirector forRegion16, in writing,within10daysfromthe date of thisOrder, whatsteps it hastaken to complyherewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage inmasspicketing of entrancesto Elsing Manufacturing Co.WE WILL NOT deface company or employee vehicleswith paint or otherwise.WE WILL NOT prevent automobiles or personnel fromentering the plants.WE WILL NOT damage property or automobiles ofemployees.WE WILL NOT follow or threaten physical violence toemployees.WE WILL NOT throw or place nails in entrance ofdriveways.WE WILL NOT attack or inflict injury upon employeesorjob applicants.WE WILL NOT in any other manner restrain or coerceemployees of Elsing Manufacturing Co. in the exerciseof the rights guaranteed by Section 7 of the Act, asamended, including the right to refrain fromengagingin any or all such activities. 350DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDINTERNATIONAL LADIES'GARMENT WORKERS'UNION, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, Room8A24,Federal Office Building, 819 Taylor Street, FortWorth,Texas 76102,Telephone 334-2921.